113 U.S. 435 (1885)
PRENTICE
v.
STEARNS.
Supreme Court of United States.
Submitted January 9, 1885.
Decided March 2, 1885.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA.
*445 Mr. Benjamin A. Willis for plaintiff in error.
Mr. Gordon E. Cole for defendant in error.
MR. JUSTICE MATTHEWS, after making the foregoing statement, delivered the opinion of the court.
The plaintiff in error has assigned errors, in several particulars, in the finding of facts, but as there is no bill of exceptions setting forth the evidence, no error of law can be assigned in respect to any finding of fact, and we are necessarily restricted to the question whether, upon the facts as found, there was error in giving judgment for defendant.
An argument is also addressed to us by counsel for the plaintiff in error, in support of the proposition, that, if the deed under which he claims title were not effectual to convey the patented land, by reason of a mistaken description, equity would *446 relieve the plaintiff by reforming the deed. But plainly no such question can arise on this record. The proceeding is not in equity to reform the deed, but is at law to recover possession by virtue of an alleged legal title under it. We are dealing with the legal title alone in this action; any equities supposed to control it are not the subject of present consideration, and must be excluded altogether from the discussion.
The case of the plaintiff in error rests upon the proposition, maintained in argument by his counsel, that the deed of Armstrong and wife to him, of September 11, 1856, is capable at law of being construed, and must be construed, as a valid and effectual conveyance  not of the particular tract of land described by metes and bounds, but  of any and whatever section or tract Armstrong was then equitably entitled to, under the treaty, by virtue of the appointment of Chief Buffalo, to be thereafter specifically designated, and the legal title conveyed by the patent to be issued therefor, which, when issued, would inure to the benefit of the plaintiff in error as the previous and first grantee of Armstrong, and clothe him with the legal title to the land therein described. And in this view it is contended, that the case falls within the rule of the decisions in the cases of Landes v. Brandt, 10 How. 348; Doe v. Wilson, 23 How. 457; and Crews v. Burcham, 1 Black, 352.
In Doe v. Wilson, as explained and confirmed in Crews v. Burcham, it was held "that the reservation created an equitable interest to the land to be selected under the treaty; that it was the subject of sale and conveyance; that Pet-chi-co was competent to convey it; and that his deed, upon the selection of the land and the issue of the patent, operated to vest the title in his grantee."
And in the last-named case  Crews v. Burcham  the court say:
"We think it quite clear, if this patent had issued to Besion in his lifetime, the title would have inured to his grantee. The deed to Armstrong recites the reservation to the grantee of the half section under the treaty, and that it was to be located by the President after the lands were surveyed; and then, for a valuable consideration, the grantee conveys all his right and *447 title to the same, with a full convenant of warranty. The land is sufficiently identified to which Besion had the equitable title, which was the subject of the grant, to give operation and effect to this covenant on the issuing of the patent within the meaning of this act of Congress [that is the act of May 20, 1836, 5 Stat. 31]. The act declares the land shall inure to and become vested in the assignee the same as if the patent had issued to the deceased in his lifetime." 1 Black, 357.
In these cases, it will be observed, the land conveyed before the issue of the patent was the same described in and conveyed by the patent, and no question arose, as there does here, as to the identity of the description in the two conveyances. In Doe v. Wilson the court charged the jury, and correctly, as it was held, that "the description of the land in the deeds from Pet-chi-co to Coquillard and Colerick, from Colerick to Coquillard, and from Coquillard to Wilson, are sufficient to identify the land thereby intended to be conveyed, as the same two sections of land which are in controversy in this suit, and which are described in the patents which have been read in evidence." 23 How. 462.
In the present case, however, the land described in the deed from Armstrong and wife to the plaintiff of September 11, 1856, is not the same land in whole or in part, as that described in the patent from the United States to Armstrong. This want of identity, so far as the description by metes and bounds is concerned, is admitted; but it is insisted that this part of the description may and ought to be rejected from the deed of September 11, 1856, as a matter of construction, on the principle of the maxim, "Falsa demonstratio non nocet," and that enough would still be left to identify the land conveyed by the deed to the plaintiff with that described in the patent to Armstrong.
This, however, is not correct. If the alleged erroneous description were stricken from the deed what would remain would be as follows: "One undivided half of all the following described piece or parcel of land situate in the county of St. Louis and Territory of Minnesota," ... "being the land set off to the Indian chief `Buffalo' at the Indian treaty of *448 September 30, A.D. 1854, and was afterwards disposed of by said Buffalo to said Armstrong, and is now recorded with the government documents," &c.
This description, thus remaining, refers to land already at the date of the deed set off to the Indian chief Buffalo, and described in an existing document in the archives of the government, and cannot possibly, therefore, embrace the tract subsequently selected and designated and described in the patent of October 23, 1858. And the references which must be relied on to furnish any description whatever for the land conveyed by the deed, when applied, result simply in restoring to the deed the particular description by boundaries which for imputed error had for purposes of interpretation been struck out.
The case is not one to which the maxim invoked for the construction of the deed can be applied. That rule of interpretation, which rejects erroneous particulars of description, where what is left sufficiently identifies the subject of the grant, is adopted in aid of the intention of the grantor, as gathered from the instrument itself, read in the light of the circumstances in which it was written. But here it is expressly found as a fact by the court, in reference to the land originally selected by Buffalo, and described in the deed from Armstrong to the plaintiff, "that the land Buffalo had in view and intended in such designation is not included, nor any part thereof, in the patents subsequently issued by the United States to the relatives of said Buffalo named above," and "that a large portion of the land embraced within the courses and distances of said deed is covered by water, and that portion which is not covered by water in said description is land which Chief Buffalo had in view and intended to embrace in his selection as aforesaid, but does not embrace the land involved in this suit." So that the description of the land in the deed which it is sought to reject, because it is inconsistent with that of the patent, is an accurate and not an erroneous description of the land intended by the parties to be embraced and conveyed by the deed from Armstrong to the plaintiff.
It follows that there is no error in the judgment of the Circuit Court, and it is accordingly
Affirmed.